 

 

 

 

 

 

| UsDC SDNY
'| DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: |
X DATE FILED:_@- 5 - 20 2_
M.G., etal., :

 

 

 

 

 

Plaintiffs,

- against -
13-cv-4639 (SHS) (RWL)

NEW YORK CITY DEPARTMENT OF
EDUCATION; NEW YORK CITY BOARD OF: ORDER
EDUCATION; CARMEN FARINA, in her
official capacity as Chancellor of the New
York City School District; NEW YORK
STATE EDUCATION DEPARTMENT,
COMMISSIONER JOHN B. KING, in his
official capacity as Commissioner of the New
York State Education Department,

Defendants. ;
x

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

The parties having jointly submitted a proposed revised schedule, the Court orders
the following schedule. The parties should note that the Court has altered some of the

proposed terms.

1. Pursuant to the Court’s Orders dated December 11, 2019, and January 11, 2020,
on January 21, 2020 Defendants notified Plaintiffs that they object to the filing of
the Fifth Amended Complaint (“FAC”). By February 4, 2020, Plaintiffs will file a
letter, of no more than seven (7) pages, in support of the FAC. Defendants have
seven business days to file a response by letter of no more than seven (7) pages.

2. By March 6, 2020, City Defendants will produce impartial hearing data concerning
the impartial hearing system for the school years 2012-2013, 2013-2014, 2014-
2015, 2015- 2016, 2016-2017, 2017-2018, 2018-2019 (and, if possible, 2019-
2020). This data, and impartial hearing records concerning class members, will
be collectively referred to herein as “City Data and IH Records.”

3. Within 45 days of receiving the IH Records, Plaintiffs will provide Defendants with
the bates numbers from City Defendants’ production relating to the individual
children previously identified as class members as well as the names, OSIS
numbers and bates numbers for any new class members that Plaintiffs’ counsel

1
represents and whose records Plaintiffs may use in any motion practice.

 

4. Within 120 days of the City Defendants’ production of City Data and IH Records,
the parties will serve any written discovery requests related to those records.

5. If Plaintiffs do not seek additional individual student records relative to the class
claims or emails related to non-NPS Class claims, all document discovery between
the parties other than discovery concerning the FAC shall be fully completed by
September 12, 2020, or within the deadline for the completion of production as a
result of a motion to compel, whichever is later.

6. No party waives the right to object to any discovery request if or when it is made.
7. Fact discovery, including depositions, shall be fully completed by February 22, 2021.

8. Expert discovery shall be fully completed by July 8, 2021.

9. By March 30, 2020, if the individual claims of M.G./Y.T. are not settled, Plaintiffs will
serve discovery requests on the City Defendants concerning the non-class claims
of named Plaintiffs M.G./Y.T. By inclusion of this item in the schedule, City
Defendants do not waive their right to oppose such discovery and all parties reserve
all rights relative to these issues.

10. Notwithstanding the foregoing, if a Fifth Amended Complaint (“FAC”) is filed
(following either agreement by the Defendants or approval by the Court following
motion practice), within 21 days of the date on which the FAC is filed, the parties
shall meet and confer and propose a new schedule for discovery to the Court.

SO ORDERED.

   

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: February 5, 2020
New York, New York
